Cochrane, J. (dissenting)':
It is assumed and practically held by Mr. Justice Woodward in his opinion that the plaintiff was not an officer of the village of Mechanicville. That assumption, I think, is a sound one, and if so I am unable to discover any reason for the reversal of this judgment.
The charter of the village (Laws of 1891, chap. 106, tit. 5, *434§ 3, subd. 6, as amd. by Laws of 1906, chap. 84) not only empowered and authorized its board of trustees, but explicitly made it “the duty of the board * * * to appoint annually an attorney and pay such attorney a reasonable annual salary.” Under this statutory obligation the trustees of the village at a meeting on March 16, 1915, designated the plaintiff as village attorney and by resolution fixed his salary “for the ensuing year,” and the village president at such meeting declared' the plaintiff appointed for one year and he at such meeting accepted such appointment. This was not a hiring at will but an employment for one year under a statutory provision making it obligatory on the board of trustees to enter into such employment, and, therefore, the cases of Abrams v. Horton (18 App. Div. 208, 209); Higgins v. Mayor, etc. (131 N. Y. 128, 132), and Martin v. Insurance Company (148 id. 117, 121), cited in the prevailing opinion, have no application.
The contract having been for a fixed and definite term of one year pursuant to statutory requirement, it was not within the power of the officers of the village or of the newly-formed city of Mechanicville, or of the Legislature itself, to annul that contract or abidge its terms, and the Legislature could do so neither directly nor indirectly under the guise of a new charter transforming the village into a city. When the Legislature made Mechanicville a city it did not thereby put to death the former municipality. A new village charter might have effected as radical a change as the city charter. The cases cited from other jurisdictions upholding the right of the Legislature to terminate an employment seem to refer to an employment of an officer constituting an inherent part of the municipal government as distinguished from an employee who merely works under a contract.
The plaintiff entered upon the performance of his duties as village attorney and remained in the faithful performance thereof until after the city charter went into effect, when he was discharged and a city attorney appointed in his place, and he was directed to turn over to the new attorney the papers in his possession and to give stipulations of substitution, which he declined to do. His willingness and readiness to perform his contract were expressly admitted at the trial.
*435The fact that another officer has been improperly appointed to supplant the plaintiff and has done the work which he was legally employed to do and been paid, does not prevent a recovery by the plaintiff if he was an employee working under a contract for a definite term and was willing and ready to perform that contract as the defendant admits. Terhune v. Mayor, etc. (88 N. Y. 247), and Higgins v. Mayor, etc. (131 id. 128, 132), are not applicable. In the first case the plaintiff was holding “ a public salaried office.” In the last case the plaintiff was removed and reinstated because he had been wrongfully removed in violation of civil service statutes. In neither case did the plaintiff have a contract for a fixed and definite term.
I think, therefore, the judgment should be affirmed.
Howard, J., concurred.
Judgment reversed and new trial granted, with costs to appellant to abide event.